Citation Nr: 1210442	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-38 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date earlier than June 23, 2005 for the award of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion. 

2. Entitlement to an effective date earlier than June 23, 2005 for the award of a separate 30 percent disability rating for ankylosis of the right ankle.

3. Entitlement to an effective date earlier than March 9, 2007 for the grant of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1965 to November 1966.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2005, a statement of the case was issued in November 2008, and a substantive appeal was timely received in December 2008.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of entitlement to an effective date earlier than March 9, 2007 for the grant of service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


Procedural History

The Veteran sustained a noncombat injury to his right leg in Vietnam in January 1966, when an M-14 rifle discharged while a sergeant was cleaning it.  In a March 1967 rating decision, the Veteran was granted service connection for gunshot wound residuals of the right leg (denominated by the RO as fractured tibia and fibula, loss of muscle tissue, restricted ankle joint and shortening of leg); a combined 40 percent disability rating was assigned, pursuant to Diagnostic Codes 5311 [injury to muscle group XI] and 5275 [shortening of the bones of the lower extremities]. 

In November 2000, the RO received the Veteran's claim of entitlement to an increase in the disability rating assigned to his service-connected gunshot wound residuals.  In an August 2001 rating decision, the RO recharacterized the residuals of the gunshot wound as two separate and distinct disabilities.  They are as follows: residual gunshot wound of the right leg with fractured tibia and fibula and loss of muscle tissue, which was rated as 30 percent under Diagnostic Code 5311; and, residual of gunshot wound of the right leg with fractured tibia and fibula and restricted ankle joint and shortening of the leg, which was rated as 10 percent under Diagnostic Code 5275.  The Veteran's combined rating continued to be 40 percent.  The Veteran disagreed with the August 2001 rating decision and perfected his appeal.  

In a March 2004 decision, the Board denied a rating in excess of 30 percent for residual gunshot wound of the right leg with fractured tibia and fibula and loss of muscle tissue and a rating in excess of 10 percent for residual of gunshot wound of the right leg with fractured tibia and fibula and restricted ankle joint and shortening of the leg.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in March 2005, the Veteran's then-attorney and a representative of VA's Office of General Counsel filed a Joint Motion for remand.  In the Joint Motion, the parties raised the possibility that the Veteran had a right knee disability as a result of his service-connected right leg injury, and that such impairment, if confirmed, might permit the assignment of a higher disability rating under the amputation rule.  38 C.F.R. § 4.68 , 4.71a, Diagnostic Code 5162 [providing a 60 percent disability rating for amputation of a leg at the middle or lower third of the thigh].  The March 2005 Joint Motion also asked VA to address additional matters, including the issues of entitlement to separate disability ratings for the Veteran's right ankle and leg length disabilities. 

In a March 2005 order, the Court granted the motion and remanded the matter to the Board for readjudication.  In May 2005, the Board remanded the matter to the RO for additional evidentiary development and due process considerations. 

In the November 2005 rating decision, from which this appeal arises, the RO assigned a separate 30 percent rating for ankylosis of the right ankle, effective June 23, 2005 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270 (previously characterized as residual gunshot wound of the right leg with fractured tibia and restricted ankle joint and shortening of the leg pursuant to Diagnostic Code 5311).  The RO also assigned a 40 percent rating for degenerative joint disease of the right knee with limitation of motion, effective June 23, 2005 pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5261 (previously characterized as residual gunshot wound of the right leg with fractured tibia and loss of muscle tissue pursuant to Diagnostic Code 5311).  The RO continued the 10 percent rating for the Veteran's shortening of the right leg under Diagnostic Code 5275, but indicated that it had "discontinued" the 30 percent rating for the Veteran's service-connected residual gunshot wound of the right leg with fractured tibia and loss of muscle tissue, which was rated under Diagnostic Code 5311. 

In a December 2005 letter, the Veteran indicated disagreement with the effective dates assigned by the RO for the 40 percent rating for his right knee disability and the award of a separate 30 percent disability rating for ankylosis of the right ankle.  The Veteran indicated that he felt that his increased rating should be effective from the date of receipt of his claim in November 2000.  In April 2006 the Board remanded the issues currently on appeal for the RO to issue a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999) [holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued].  

In February 2009, FL 21-75 "Appeal Status Election Form for confirmed decisions" was received from the Veteran, whereby he indicated he did not wish to pursue his appeal and requested the appeal be withdrawn.  See 38 C.F.R. § 20.204.  Subsequently, the RO sent the Veteran a letter confirming that he was withdrawing his appeal as to the claims of an increased rating for ankylosis of the right ankle,  residuals of a gunshot wound to the right leg, and an increased rating for shortening of the right leg, residuals of a gunshot wound to the right leg.  The RO indicated that it was still considering the Veteran's claims for an effective date earlier than June 23, 2005 for the award of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion and an effective date earlier than June 23, 2005 for the award of a separate 30 percent disability rating for ankylosis of the right ankle.  During the Board hearing in October 2011, it was clarified that the only two issues on appeal are entitlement to an effective date earlier than June 23, 2005 for the award of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion and entitlement to an effective date earlier than June 23, 2005 for the award of a separate 30 percent disability rating for ankylosis of the right ankle.  

The Board notes that the remand in April 2006 presented the issue of entitlement to an effective date earlier than June 23, 2005 for the award of service connection and initial 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion; however, as was discussed during the October 2011 Board hearing, a review of the claims folder shows that the issue should be characterized as entitlement to an effective date earlier than June 23, 2005 for the award of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion.  

A rating decision in February 2009 granted service connection for loss of use of the right foot with an evaluation of 40 percent effective March 17, 2005, which was included in the evaluation for ankylosis of the right ankle and the disability was rated under Diagnostic Codes 5270-5167.  The rating decision explained that due to the amputation rule the loss of use of the right foot and the service-connected ankylosis of the right ankle were being rated together and the 40 percent evaluation of the service-connected residual gunshot wound of the right leg with degenerative joint disease and limitation of motion was reduced to 30 percent effective June 23, 2005.  The RO noted that the reduction was made without further due process because it did not result in an overall reduction of the combined rating.  The rating decision in July 2009 noted that a separate evaluation for paralysis of the toes cannot be granted and recharacterized the issue as an evaluation of paralyzed toes with ankylosis of the right ankle and loss of use of the right foot (previously characterized as residual gunshot wound of the right leg with fractured tibia and restricted ankle joint and shortening of the leg previously rated under Diagnostic Code 5311) currently evaluated as 40 percent disabling.  

However, the Board does not in this decision attempt to discuss the propriety of the rating actions in February 2009 and in July 2009 nor does the Board request that this same rating decision be revised or amended by the RO.  By this decision, the Board is only required to decide the issues of entitlement to an effective date earlier than June 23, 2005 for the award of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion and entitlement to an effective date earlier than June 23, 2005 for the award of a separate 30 percent disability rating for ankylosis of the right ankle.


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, as of November 27, 2000 degenerative joint disease of the right knee with limitation of motion more nearly approximated extension limited to 30 degrees.  

2. Affording the Veteran the benefit of the doubt, as of November 27, 2000, ankylosis of the right ankle more nearly approximated ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  




CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, an effective date of November 27, 2000 is warranted for the assignment of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011).  

2. Resolving doubt in favor of the Veteran, an effective date of November 27, 2000 is warranted for the assignment of a 30 percent disability rating for ankylosis of the right ankle.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication VCAA notice by letter dated in June 2006.  The Veteran was notified of the evidence needed to substantiate the claims for earlier effective dates for increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

To the extent that VCAA notice was provided after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided the content complying VCAA notice, the claim was readjudicated as evidenced by the statement of the case, dated in November 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service medical records, a copy of the hearing transcript, and lay statements have been associated with the record.  The evidence of record contains sufficient evidence to decide the claim, and a VA medical examination or medical opinion is not needed under the duty to assist.  38 C.F.R. § 3.159(c)(4).  As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Legal Criteria

The effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157, a report of treatment or examination can constitute an informal claim for increase if it relates to a disability which may establish entitlement.  

Evidence and Analysis

As discussed in the introduction, a March 1967 rating decision granted the Veteran service connection for gunshot wound residuals of the right leg.  Subsequent rating decision addressed the issue of an increased rating.  In April 1990, the Veteran filed a claim for an increased rating for the right leg, which was addressed by a confirmed rating decision in June 26, 1990.  The Veteran did not appeal the decision and the decision became final.  38 U.S.C.A. § 7105 (c).  By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  Therefore, the Board will consider evidence dated between the date of June 26, 1990 and June 23, 2005 to determine whether earlier effective dates are warranted. 

Clinical records from Atlanta Orthopedics & Sports Medicine dated in February 1995 show no obvious deformity of the knee or ankle, but the ankle was stuck nearly in a neutral position with some plantar flexion.  The Veteran complained of radiating pain from the ankle to the knee.  The knee had full range of motion.  The ankle joint was tender to palpation with very little motion.  X-rays of the right ankle revealed what appeared to be a fused subtalar joint as well as a fused talonavicular joint and calcaneocuboid joint.  Two staples were noted, one over the talonavicular joint and one over the calcaneocuboid.  The ankle joint was intact, but with very limited motion.  

Clinical records from Dr. P.G.W. dated June 1995 showed the Veteran's complaints of pain with difficulty performing his occupational duties.  The Veteran was employed at the Post Office in a position that required him to be on his feet most of the day, which caused pain.  The Veteran's ankle was flexed at about 10 degrees of plantar flexion.  Dorsalis pedis pulses and anterior tibia pulses were strong and palpable. There was no appreciable motion at all in the area of the ankle.  

The Veteran was afforded a VA examination in May 2001.  The examiner noted complaints of pain, weakness, stiffness, swelling, instability and locking of the right lower extremity.  There was also a marked weakness of muscle groups 10, 11 and 12, with fusion and ankylosis of the right ankle and shortening of the right leg.  There was marked crepitus over the right knee.  X-ray of the right ankle revealed bony fusion of the talus.

On VA examination in June 2005, range of motion of the right knee was 30 to 80 degrees with pain throughout and extreme pain with any attempt beyond these motions.  The examiner indicated that a review of the claims folder shows that range of motion of the right knee has worsened.  The examiner noted that with repetitive use of the right knee there was increased pain, fatigue, weakness, and incoordination.  Flare-ups occurred once or twice daily in the right lower extremity, including the knee.  The right ankle was ankylosed at neutral position.  

An undated letter from the Veteran's private doctor, Dr. S.S.B. indicates that on a monthly basis from March 1991 to December 2003, the Veteran was treated for pain in his lower extremities due to trauma of the right leg while on active duty.  

The effective date of the award of an increase in compensation is either the date of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for an earlier date as of which it was factually ascertainable that an increase in disability occurred if the claim was received within one year of such date.  A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as arthritis degenerative under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the knee to 30 degrees warrants a 40 percent rating.  Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II. 

As for Diagnostic Code 5270 for ankylosis of the ankle, a 30 percent rating is warranted where there is ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

As indicated in the introduction, in November 2000, the RO received the Veteran's claim of entitlement to an increase in the disability rating assigned to his service-connected right lower extremity.  The claim was received on November 27, 2000 and the Veteran indicated he had a lot pain in his foot and leg.  In a statement received in May 2005, the Veteran stated that from July 29, 2004 to October 4, 2004 he was in a cast for ten weeks due to his right leg and foot and was not able to put any weight on his foot.  In the notice of disagreement received in December 2005 and in subsequent statements, the Veteran contended that the effective date should be November 2000 for the 40 percent rating for degenerative joint disease of the right knee with limitation of motion and the 30 percent rating for ankylosis of the right ankle.  

In October 2011 the Veteran testified that in November 2000 he had the same symptoms as he does today, which are manifested by pain and limitation of motion of his right knee and right ankle as well as ankylosis in his right ankle.  He indicated that between November 2000 and August 2001 he was given a cane and special shoes.  

The Board finds that the Veteran's statements and testimony regarding symptoms pertaining to the right knee and right ankle from November 2000 to June 2005 are competent, consistent and supported by the medical evidence of record and therefore are credible evidence of his reported frequency and severity of symptoms during this period.  See Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence). 

The Board finds that the competent and probative evidence of record supports the assignment of a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion from November 27, 2000 and a separate 30 percent disability rating for ankylosis of the right ankle from November 27, 2000.  In this regard, the Board notes that Diagnostic Code 5261 provides that limitation of extension of the knee to 30 degrees warrants a 40 percent rating.  Diagnostic Code 5270 provides a 30 percent rating where there is ankylosis in plantar flexion between 30 degrees and 40 degrees or in dorsiflexion between 0 degrees and 10 degrees.  On VA examination in May 2001 there was marked crepitus over the right knee.  In multiple statements the Veteran has indicated he has had functional impairment manifested by pain.  On VA examination in May 2001, the Veteran complained of pain, weakness, stiffness, swelling, instability and locking of the right lower extremity.  There was also fusion and ankylosis of the right ankle and shortening of the right leg.  In October 2011 the Veteran testified that he had the same symptoms in November 2000 as he does today, which include pain and limitation of motion of the right knee and ankle as well as ankylosis of the right ankle.  

As noted above, the Board finds that the Veteran's statements and testimony is competent and credible evidence of his reported frequency and severity of symptoms during this period and is supported by his contemporaneous lay statements and the medical evidence of record demonstrating treatment for right knee symptoms and right ankle symptoms from November 27, 2000 to June 23, 2005.  The Board will resolve doubt in favor of the Veteran and find that the overall disability picture more nearly approximates the 40 percent criteria provided for under Diagnostic Code 5261 for the right knee and the 30 percent criteria under Diagnostic Code 5270 for the right ankle, to include consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Veteran is entitled to an effective date of November 27, 2000 for a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion ankle, to the extent allowed by the amputation rule pursuant to 38 C.F.R. § 4.68, and a separate 30 percent rating for ankylosis of the right ankle, to the extent allowed by the amputation rule pursuant to 38 C.F.R. § 4.68.

As the evidence of record does not address the right knee and right ankle one year prior to November 27, 2000, the date the Veteran's claim was received, nor is the Veteran contending that the effective date for both disabilities should be earlier than November 27, 2000, it is not factually ascertainable that an increase in the right knee disability and right ankle disability occurred within one year prior to November 27, 2000.  Also, the Veteran does not contend and the record does not show that prior to November 2000 there is an informal claim either under 38 C.F.R. § 3.155 or a report of treatment or examination which may establish entitlement and constitute an informal claim under 38 C.F.R. § 3.157.  


ORDER

An earlier effective date of November 27, 2000 for a 40 percent disability rating for degenerative joint disease of the right knee with limitation of motion is granted to the extent allowed by the amputation rule pursuant to 38 C.F.R. § 4.68.

An earlier effective date of November 27, 2000 for a 30 percent rating for ankylosis of the right ankle is granted to the extent allowed by the amputation rule pursuant to 38 C.F.R. § 4.68.


REMAND

A rating decision in March 2008 granted service connection for diabetes mellitus with a 20 percent evaluation effective March 9, 2007.  In October 2008, the Veteran disagreed with the effective date.  As a statement of the case on this claim has not been issued, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall furnish the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than March 9, 2007 for the grant of service connection for diabetes mellitus. 

In order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


